Robinson, J.
(dissenting). This is an appeal from an order overruling a demurrer to the complaint in a political libel suit. It should be considered from the standpoint that such a suit is commonly a nuisance per se. It is the means of stirring up vindictiveness and rancor. It is quite sure to put the public and the parties to an expense for no purpose. The result is commonly a verdict of 5 cents or nothing, the same as the Roosevelt-Barnes suit, which was conducted for thirty days and resulted in a draw, and cost the parties and the public thousands of dollars.
The king of scandal loves a shining mark. All great men, from the President down to the state lawmakers, are continuously subject to libelous publications. It is to them like water on a duck’s back. It advertises them and does them no harm. Thus the libelous matter so often published of and concerning Townley has given him an immensity of free advertising; it has done him a benefit, and not an injury.
*126The gravamen of this libel suit is that at a time when the famous H. B. 44 was before the legislative assembly, the plaintiff being a state senator, to induce him to vote for the bill, defendants conspired to publish of and concerning him certain false and defamatory resolutions, viz.,
Be it resolved that it has been brought to our attention that J. A. Englund, now sitting as a senator from this district, is not a citizen of the United States, has sworn allegiance to the King of England, has filed on a homestead in Canada. The rest of the complaint is mere innuendo and stuffing. Now, there is nothing immoral or illegal in swearing allegiance to the King of England or in taking a homestead in Canada. However, under the state Constitution it is illegal for .a person to vote or hold office without being a citizen of the United States, but under the territorial statutes the right to vote and to hold office was given not only to citizens of the United States, but also to persons who had declared their intention to* become a citizen, and in early days the same rule prevailed in Minnesota, Wisconsin, and in other states. It is only in recent years that the right to vote and hold office has been limited to citizens of the United States. However, without his first papers making him a full fledged citizen, a person might still hold office in good faith. It is not true that every person knows all about the changing laws and constitutions. There was nothing in the charge to seriously shock the sensibilities of the senator, or to injure him either in his own estimation or in the esteem of the people; and the fair presumption is that it did not injure him one particle. It is true the complaint avers that the senator gave the lawyers some money for writing a notice to the newspapers demanding a retraction of the libel because it was false, but the expense was needless and so -was the notice; and of course the senator was competent to give such a notice without any expense.
In considering the case the court takes notice of H. B. 44, which must have been submitted as an educational measure. There -was no possibility of the bill becoming a law, even though it had received the votes of every member in both houses. It is vain to say that party leaders do conspire to libel a member to gain his vote for such a bill.
The purpose of a complaint in a civil action is to concisely and truly state the facts of the case and to show a proper regard for the truth. *127Here the complaint is a gross exaggeration. It charges that the libel has injured the plaintiff in the sum of $25,000 — that may be considered as a libel on the plaintiff. His character and reputation would be of little value if it might be injured $25,000 or 25 cents by such a political item. In this ease there is nothing to be gained by considering a thousand and one citations on this and that charge. The common law of political libel is undergoing a continuous and daily change. The people are paying less and less regard to such newspaper stuff, so that no one suffers from it, and the courts are no longer disposed to regard mere exaggerations which are manifestly untrue. The libel does not contain any matter sufficient to cause damages to the senator.
Order should be reversed and action dismissed.
Grace, J. I concur in the result.